DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/22/2022 have been accepted and entered. All objections and 112 (b) rejections set forth in the office action mailed on 11/24/2021 have been overcome. 
Response to Arguments
Applicant's arguments filed 02/22/2022, regarding the 102(a)(1) rejection of claim 1, have been fully considered but they are not persuasive. 
In response to applicant’s argument that the strong electricity portion 71 of Ding does not cover the breather hole 9 by virtue of figure 3, the examiner does not believe that figure 3 shows the location of strong electricity portion 71 with regards to the breather hole 9. Figure 3 shows a magnified view of portion P shown in figure 2 as stated in ¶ [0019] and figure 2 shows an exploded view of the electric heater as stated in ¶ [0018], therefore, figure 3 does not show the strong electricity portion 71 because the strong electricity portion is not within the magnified view of P and fails to provide any further insight into its location on the electric heater. Figure 4 shows strong electricity portion attached to the installation portion which is also shown in figure 20 as 1211d and described in ¶ [0116] as follows: “The second side wall 1211 further includes an installation portion 1211d of the strong electricity portion”. Looking back to figure 3 you can see four clear connection portions for a flange portion of strong electricity portion 71 (see annotated fig. 2 of Ding below) and figure 3 shows the U-shaped cutout for breather hole 9 which would be covered axially by the flange portion of strong electricity portion 71. It can also be seen figure 1 with the strong electricity portion 71 covering the breather hole 9. Therefore, 
In response to applicant’s argument regarding claim 4, stating that the breather hole is not covered by strong electricity portion 71, the examiner believes that the breather hole would be covered axially resulting in the air entering radially per the arguments set forth in the previous paragraph. 
Applicant’s arguments, see 10, filed 02/22/2022, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the 103 rejection below.
Additionally, regarding applicant’s amendments to claim 10, a new 103 rejection has been set forth below to better teach the claimed limitations. 

    PNG
    media_image1.png
    495
    875
    media_image1.png
    Greyscale

Annotated Fig. 2 of Ding


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (US 20200156443 A1) hereinafter referred to as Ding.
Regarding claim 1, Ding teaches a liquid heater (Fig. 1, electric heater 100), comprising:
a housing (Fig. 1, housing 1) in which a flow channel runs from an inlet (inlet 81) to an outlet 
(outlet 82);
	a heating resistor (Fig. 13, heating element 6) arranged within the housing (¶ [0057]) and configured for heating liquid flowing through the flow channel;
	control electronics arranged in an interior space of the housing (Fig. 2, control module 5), the interior space being sealed off from the flow channel (¶ [0089], first housing 11, which contains the control module 5, is in sealing arrangement with housing 12); and
	an electrical plug connector attached to the housing (Fig. 1 and 2, strong electricity portion 71);
	wherein the electrical plug connector has a vent duct (Fig. 3, see response to argument above, breather hole 9) which is closed by a membrane (¶ [0084], breather-hole film)and which leads to the interior space (¶ [0084], breather hole 9 penetrates through the second housing 13, and the breather hole 9 is not in communication with the fluid cavity 2
Regarding claim 2, Ding teaches the liquid heater according to claim 1, and Ding further teaches wherein the membrane is arranged on an inner side of the plug connector facing the sealed interior space (Fig. 1 and 2, when strong electricity portion 71 is mounted the breather hole 9 is on its rear side, the breather-hole film is located within 9, therefore the film would be arranged on the inner side of plug).
Regarding claim 4, Ding teaches the liquid heater according to claim 1, and Ding further teaches wherein the cover allows air to enter the vent duct in a radial direction (the flange 71 seen in annotated Fig. 2 of Ding above covers breather hole 9 axially, and the U-shaped cutout described in the response to arguments section of this office action would allow for air to enter radially).
Regarding claim 7, Ding teaches the liquid heater according to claim 1, and Ding further teaches wherein the heating resistor is arranged together with the control electronics in the sealed interior space (abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20200156443 A1) hereinafter referred to as Ding.
Regarding claim 6, Ding teaches the liquid heater according to claim 1, and Ding further teaches wherein the control electronics are arranged on a circuit board having openings into which press-in contacts of the plug connector engage (¶ [0094], weak electricity portion 72 is electrically connected with the control module 5).
the plug connector having press-in contact applicant 
does not disclose that having that limitation produces anything more than the predictable result of powering the control electronic. Since it has been held that rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04(VI)(C), it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Ding to attach the weak electricity portion 72 to the plug connector in order to provide the predictable results of powering the control electronics.
Regarding claim 8, Ding teaches the liquid heater according to claim 7, however, Ding fails to teach wherein the sealed interior space has two chambers connected by an air duct, wherein the control electronics are arranged in one of the two chambers and the heating resistor is arranged in the other chamber.
A further embodiment of Ding teaches wherein the sealed interior space has two chambers connected by an air duct (Fig. 27, right part of housing body 12e), wherein the control electronics are arranged in one of the two chambers (Fig. 27, control module 5e is in the top chamber) and the heating resistor is arranged in the other chamber (Fig. 27, heating element 6e is in the bottom chamber).
The specific modification the examiner in mind moves the heating element and associated circuitry in Fig. 27 of Ding to the bottom. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of the further embodiment of Ding to modify the first embodiment with the above combination. Doing so would avoid internal wiring problem of the electric heater and make it more compact and safe and improves efficiency (¶ [0121]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20200156443 A1) hereinafter referred to as Ding in view of Cooper et al. (US 20130145996 A1) hereinafter referred to as Cooper.
Regarding claim 5, Ding teaches the liquid heater according to claim 1, however, Ding fails to teach wherein the cover has a section protruding into the vent duct.
Cooper teaches of a water heating apparatus teach wherein the cover has a section protruding 
into the vent duct (Fig. 10 and 11, vent covers or diffuser 1009; ¶ [0040], diffuser 1009 can be positioned in the exhaust vent 204).
Specifically, the combination the examiner has in mind is to the vent cover/diffuser of Cooper integrate it with the flange of the strong electricity portion of Ding and insert it into the breather hole 9.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cooper to modify Ding as modified. Doing so would further reduce the mount of moisture that could escape from the water heater (¶ [0033]). 
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 20200156443 A1) hereinafter referred to as Ding in view of Lim et al. (US 20220003455 A1) hereinafter referred to as Lim.
Regarding claim 9, Ding teaches the liquid heater according to claim 1, however, Ding fails to teach wherein the heating resistor comprises a conducting path on a substrate plate made of sheet metal coated with a dielectric.
Lim teaches of a fluid heater wherein the heating resistor (Fig. 13, heating plate 230) comprises 
a conducting path (heating patter 235) on a substrate plate made of sheet metal (metal plate 231) coated with a dielectric (insulating layers 233 and 237).
	Specifically, the combination the examiner has in mind is to replace the heating element of Ding with the heating plate of Lim.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Lim to modify Ding as 
Regarding claim 10, Ding as modified teaches the liquid heater according to claim 9, and Lim further teaches wherein an underside of the substrate plate facing away from the heating resistor defines an interior surface of the flow channel and the opposite side of the substrate plate having the conducting path disposed thereon faces the interior space which is sealed off from the flow channel (¶ [0078], Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762